                 Case 19-12378-KBO              Doc 1116        Filed 06/10/20         Page 1 of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )


                                          AFFIDAVIT OF SERVICE

       I, Joudeleen C. Frans, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On June 4, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A and via email on the ECF Notification Service List attached
hereto as Exhibit B:

            First Omnibus Notice of Rejection of Certain Executory Contracts and/or Unexpired
             Leases [Docket No. 1101] (the “First Rejection Notice”)

        On June 5, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the First Rejection Notice to be served via overnight mail on the First Omnibus Service
List attached hereto as Exhibit C.




                                 [Remainder of page intentionally left blank]




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
            Case 19-12378-KBO        Doc 1116       Filed 06/10/20   Page 2 of 20




Dated: June 10, 2020

                                                            /s/ Joudeleen C. Frans
                                                            Joudeleen C. Frans
State of New York
County of New York

Subscribed and sworn to or affirmed before me on June 10, 2020, by Joudeleen C. Frans, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                                2                                    SRF 42761
Case 19-12378-KBO   Doc 1116   Filed 06/10/20   Page 3 of 20




                       Exhibit A
                                                                 Case 19-12378-KBO                       Doc 1116                 Filed 06/10/20           Page 4 of 20
                                                                                                                    Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                   DESCRIPTION                                       NAME                                                         ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                             Attn: Erin R. Fay and Daniel N. Brogan
                                                                                             600 North King Street
                                                                                             Suite 400                                                               efay@bayardlaw.com
Counsel to Debtors                                Bayard, P.A.                               Wilmington DE 19801                                                     dbrogan@bayardlaw.com          Email
                                                                                             Attn: Jennifer R. Hoover, Kevin M. Capuzzi, and John C. Gentile         jhoover@beneschlaw.com
                                                                                             222 Delaware Avenue, Suite 801                                          kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee        Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                                     jgentile@beneschlaw.com        Email
                                                                                             Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                 401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                            Brooks Wilkins Sharkey & Turco, PLLC       Birmingham MI 48009                                                     wilkins@bwst‐law.com           Email
                                                                                             Attn: Mark I. Duedall
                                                                                             One Atlantic Center ‐ Fourteenth Floor
                                                                                             1201 West Peachtree Street, NW
Counsel to Randstad General Partners (US), LLC    Bryan Cave Leighton Paisner LLP            Atlanta GA 30309‐3488                                                   mark.duedall@bclplaw.com       Email
                                                                                             Attn: Shawn M. Christianson, Esq.
                                                                                             55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                   Buchalter, A Professional Corporation      San Francisco CA 94105‐3493                                             schristianson@buchalter.com    Email
                                                                                             Attn: David W. Houston, IV
                                                                                             222 Second Ave. South, Suite 2000
Counsel to Mercedes‐Benz U.S. International, Inc. BURR & FORMAN LLP                          Nashville TN 37201                                                      dhouston@burr.com              Email
                                                                                             Attn: Derek F. Meek
Counsel to Mercedes‐Benz U.S. International, Inc.                                            420 North 20th Street, Suite 3400
and Mercedes‐Benz AG ("Mercedes")                 BURR & FORMAN LLP                          Birmingham AL 35203                                                     dmeek@burr.com                 Email
                                                                                             Attn: J. Cory Falgowski
Counsel to Mercedes‐Benz U.S. International, Inc.                                            1201 N. Market Street, Suite 1407
and Mercedes‐Benz AG ("Mercedes")                 Burr & Forman LLP                          Wilmington DE 19801                                                     jfalgowski@burr.com            Email
                                                                                             Attn: Adam M. Langley
Counsel to Multicraft International                                                          6075 Poplar Avenue, Suite 500
Limited Partnership                               BUTLER SNOW LLP                            Memphis TN 38119                                                        adam.langley@butlersnow.com    Email
                                                                                             Attn: Bankruptcy Department
                                                                                             Carvel State Office Building
                                                                                             820 N French Street, 6th Floor
Delaware Attorney General                         Delaware Attorney General                  Wilmington DE 19801                                                     attorney.general@state.de.us   Email
                                                                                             Attn: Zillah Frampton
                                                                                             820 N. French Street
Delaware Division of Revenue                      Delaware Division of Revenue               Wilmington DE 19801                                                     FASNotify@state.de.us          Email
                                                                                             Corporations Franchise Tax
                                                                                             P.O. Box 898
Delaware Secretary of State                       Delaware Secretary of State                Dover DE 19903                                                          dosdoc_Ftax@state.de.us        Email
                                                                                             Attn: Officer, Managing Agent, or General Agent
                                                                                             820 Silver Lake Boulevard
                                                                                             Suite 100
Delaware State Treasury                           Delaware State Treasury                    Dover DE 19904                                                          statetreasurer@state.de.us     Email
                                                                                             Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                             1221 Avenue of the Americas                                             oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee        Dentons US LLP                             New York NY 10020                                                       lauren.macksoud@dentons.com    Email
                                                                                             Attn: Sam J. Alberts
                                                                                             1900 K. Street NW
The Official Unsecured Creditors Committee        Dentons US LLP                             Washington DC 20006                                                     sam.alberts@dentons.com        Email




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                   Page 1 of 5
                                                                       Case 19-12378-KBO                   Doc 1116                 Filed 06/10/20            Page 5 of 20
                                                                                                                      Exhibit A
                                                                                                                Core/2002 Service List
                                                                                                               Served as set forth below

                   DESCRIPTION                                             NAME                                                     ADDRESS                                                      EMAIL                  METHOD OF SERVICE
                                                                                                Attn: Amish R. Doshi, Esq.
                                                                                                1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                         DOSHI LEGAL GROUP, P.C.                 Lake Success NY 11042                                                              amish@doshilegal.com             Email
                                                                                                Attn: Christopher R. Belmonte, Pamela A. Bosswick
                                                                                                230 Park Avenue                                                                    CRBelmonte@duanemorris.com
Attorneys for Moody’s Investors Service, Inc.           Duane Morris LLP                        New York NY 10169                                                                  PABosswick@duanemorris.com       Email
                                                                                                Attn: A.J. Webb
                                                                                                3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                          301 East Fourth Street
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                    Cincinnati OH 45202                                                                awebb@fbtlaw.com                 Email
                                                                                                Attn: Patricia K. Burgess
                                                                                                7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                          Suite 210
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                    Florence KY 41042                                                                  pburgess@fbtlaw.com              Email
                                                                                                Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency Services, LLC                                              150 Third Avenue South, Suite 1900                                                 rsartin@fbtlaw.com
and Ark II CLO 2001‐1 Ltd.                         FROST BROWN TODD LLC                         Nashville TN 37201                                                                 bkatz@fbtlaw.com                 Email
                                                                                                Attn: Ronald E. Gold, Esq.
                                                                                                301 East Fourth Street
Counsel to Patriarch Partners Agency                                                            Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001‐1, Ltd.               FROST BROWN TODD LLC                    Cincinnati OH 45202                                                                rgold@fbtlaw.com                 Email
                                                                                                Attn: Ronald S. Gellert, Esq. and Amy D. Brown, Esq.
                                                                                                1201 North Orange Street, Suite 300                                                rgellert@gsbblaw.com
Counsel for Nissan Motor Acceptance Corporation Gellert Scali Busenkell & Brown, LLC            Wilmington DE 19801                                                                abrown@gsbblaw.com               Email
                                                                                                Attn: Randall L. Klein
                                                                                                55 East Monroe, Suite 3300
Counsel to Cortland Capital Market Services LLC         Goldberg Kohn LTD                       Chicago IL 60603                                                                   randall.klein@goldbergkohn.com   Email
                                                                                                Centralized Insolvency Operation
                                                                                                2970 Market Street
                                                                                                Mail Stop 5‐Q30.133
Internal Revenue Service                                Internal Revenue Service                Philadelphia PA 19104‐5016                                                                                          First Class Mail
                                                                                                Centralized Insolvency Operation
                                                                                                P.O. Box 7346
Internal Revenue Service                                Internal Revenue Service                Philadelphia PA 19101‐7346                                                                                          First Class Mail
                                                                                                Attn: Joseph Corrigan
Counsel to Iron Mountain Information                    Iron Mountain Information Management,   One Federal Street
Management, LLC                                         LLC                                     Boston MA 02110                                                                    Bankruptcy2@ironmountain.com     Email
                                                                                                801 Broadway
IRS MDP 146                                             IRS MDP 146                             Nashville TN 37203                                                                                                  First Class Mail
                                                                                                Attn: Richard Kruger
                                                                                                27777 Franklin Road, Suite 2500
Counsel to BMW Group                                    Jaffe Raitt Heuer & Weiss, P.C.         Southfield MI 48034                                                                rkruger@jaffelaw.com             Email
                                                                                                Attn: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C. , Ryan Blaine Bennett,   james.sprayregen@kirkland.com
                                                                                                P.C., & Gregory F. Pesce                                                           marc.kieselstein@kirkland.com
                                                                                                300 North LaSalle Street                                                           ryan.bennett@kirkland.com
Counsel to Debtors                                      Kirkland & Ellis International LLP      Chicago IL 60654                                                                   gregory.pesce@kirkland.com       Email
                                                                                                Attn: John Routt
                                                                                                PO Box 932
The Official Unsecured Crediors Committee               Lorentson Mfg. Co. SW., Inc.            Kokomo IN 46903                                                                    jroutt@lorentson.com             Email




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                     Page 2 of 5
                                                                       Case 19-12378-KBO                       Doc 1116                  Filed 06/10/20   Page 6 of 20
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                   DESCRIPTION                                             NAME                                                         ADDRESS                                    EMAIL                METHOD OF SERVICE
                                                                                                    Attn: Elizabeth K. Sieg
                                                                                                    Gateway Plaza
                                                                                                    800 East Canal Street
Counsel to Ford Motor Company                           McGuireWoods LLP                            Richmond VA 23219                                               bsieg@mcguirewoods.com          Email
                                                                                                    Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                                    Tower Two‐Sixty
                                                                                                    260 Forbes Avenue, Suite 1800                                   mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                           McGuireWoods LLP                            Pittsburgh PA 15222                                             fguadagnino@mcguirewoods.com    Email
                                                                                                    Attn: Nicholas A. DuPuis
                                                                                                    Promenade
                                                                                                    1230 Peachtree Street, N.E., Suite 2100
Counsel to Ford Motor Company                           McGuireWoods LLP                            Atlanta GA 30309                                                ndupuis@mcguirewoods.com        Email
                                                                                                    Attn: Steven A. Ginther
                                                                                                    Bankruptcy Unit
                                                                                                    PO Box 475
Attorney for Department of Revenue                      Missouri Department of Revenue              Jefferson City MO 65105‐0475                                    deecf@dor.mo.gov                Email
                                                                                                    Attn: Derek C. Abbott
                                                                                                    1201 N. Market St., 16th Floor
Counsel to Dura Automotive OEM Customer                                                             P.O. Box 1347
Group                                                   Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899‐1347                                        dabbott@mnat.com                Email
                                                                                                    Attn: James R. Kelley and David G. Thompson,
                                                                                                    1201 Demonbreun Street, Suite 1000                              dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners              Neal & Harwell, PLC                         Nashville TN 37203                                              jkelley@nealharwell.com         Email
                                                                                                    Attn: Juliet Sarkessian
                                                                                                    844 King Street, Suite 2207
                                                                                                    Lockbox 35
United States Trustee for the District of Delaware Office of the United States Trustee              Wilmington DE 19801                                             Juliet.M.Sarkessian@usdoj.gov   Email
                                                   Office of the United States Trustee, Juliet
United States Trustee for the District of Delaware Sarkessian                                       Address on File                                                                                 First Class Mail
                                                                                                    Attn: Faheem A. Mahmooth
                                                                                                    Office of the General Counsel
                                                                                                    1200 K Street, N.W.                                             mahmooth.faheem@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation Pension Benefit Guaranty Corporation                Washington DC 20005‐4026                                        efile@pbgc.gov                  Email
                                                                                                    Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                    Office of the General Counsel                                   rodgers.mailan@pbgc.gov
                                                                                                    1200 K Street, N.W.                                             efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation Pension Benefit Guaranty Corporation                Washington DC 20005‐4026                                        butler.lori@pbgc.gov            Email
                                                                                                    Attn: John H. Schanne, II
                                                                                                    Hercules Plaza, Suite 5100
                                                                                                    1313 N. Market Street                                           meltzere@pepperlaw.com
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                         Wilmington DE 19899‐1709                                        schannej@pepperlaw.com          Email
                                                                                                    Attn: Kay S. Kress
                                                                                                    4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                         Southfield MI 48075‐1505                                        kressk@pepperlaw.com            Email
                                                                                                    Attn: General Counsel
                                                                                                    Atlanta Federal Center
                                                                                                    61 Forsyth Street
Environmental Protection Agency                         Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)   Atlanta GA 30303‐3104                                                                           First Class Mail




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                          Page 3 of 5
                                                                       Case 19-12378-KBO                      Doc 1116                   Filed 06/10/20   Page 7 of 20
                                                                                                                           Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                   DESCRIPTION                                             NAME                                                           ADDRESS                                 EMAIL                METHOD OF SERVICE
                                                                                                   Attn: General Counsel
                                                                                                   77 West Jackson Boulevard
Environmental Protection Agency                         Region 5 (IL, IN, MI, MN, OH, WI)          Chicago IL 60604‐3507                                                                           First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   1445 Ross Avenue
                                                                                                   Suite 1200
Environmental Protection Agency                         Region 6 (AR, LA, NM, OK, TX)              Dallas TX 75202‐2733                                                                            First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   11201 Renner Blvd.
Environmental Protection Agency                         Region 7 (IA, KS, MO, NE)                  Lenexa KS 66219                                                                                 First Class Mail
                                                                                                   Attn: Secretary of the Treasury
Securities and Exchange Commission ‐                                                               100 F. Street NE
Headquarters                                            Securities & Exchange Commission           Washington DC 20549                                              secbankruptcy@sec.gov          Email
                                                                                                   Attn: Bankruptcy Department
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐ NY      200 Vesey Street, Suite 400                                      bankruptcynoticeschr@sec.gov
Office                                                  Office                                     New York NY 10281                                                NYROBankruptcy@SEC.GOV         Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   One Penn Center
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐         1617 JFK Boulelvard, Suite 520
Office                                                  Philadelphia Office                        Philadelphia PA 19103                                            secbankruptcy@sec.gov          Email

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement                                                     Attn: Carl T. Tullson
and the agent under the Debtors’ proposed                                                          920 N. King Street
debtor‐in‐possession financing facility                 Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19801                                              ctullson@skadden.com           Email

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement                                                     Attn: Ron E. Meisler
and the agent under the Debtors’ proposed                                                          155 North Wacker Drive
debtor‐in‐possession financing facility                 Skadden, Arps, Slate, Meagher & Flom LLP   Chicago IL 60606‐1720                                            rmeisler@skadden.com           Email
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   100 West Randolph Street
Attorney State General                                  State of Illinois Attorney General         Chicago IL 60601                                                                                First Class Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   G. Mennen Williams Building, 7th Floor
                                                                                                   525 W. Ottawa St., P.O. Box 30212
Attorney State General                                  State of Michigan Attorney General         Lansing MI 48909‐0212                                                                           First Class Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   Supreme Court Building
                                                                                                   207 W. High St.
Attorney State General                                  State of Missouri Attorney General         Jefferson City MO 65102                                                                         First Class Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   P.O. Box 20207
Attorney State General                                  State of Tennessee Attorney General        Nashville TN 37202‐0207                                                                         First Class Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   Capitol Station
                                                                                                   PO Box 12548
Attorney State General                                  State of Texas Attorney General            Austin TX 78711‐2548                                                                            First Class Mail




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                          Page 4 of 5
                                                                  Case 19-12378-KBO                        Doc 1116                  Filed 06/10/20              Page 8 of 20
                                                                                                                       Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                   DESCRIPTION                                        NAME                                                             ADDRESS                                            EMAIL                 METHOD OF SERVICE
                                                                                                 Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION, LLC                                                         P.O. Box 1075
dba ALLSOURCE LOGISTICS                              Teri Hasenour Gordon B.P.R.                 Columbia TN 38402‐1075                                                    teri@thgordonlaw.com             Email
                                                                                                 U.S. Attorney's Office
                                                                                                 Hercules Building
The United States Attorney’s Office for the District The United States Attorney’s Office for the 1313 N. Market Street
of Delaware                                          District of Delaware                        Wilmington DE 19801                                                                                        First Class Mail
                                                                                                 c/o TN Attorney General's Office
                                                                                                 Bankruptcy Division
                                                                                                 PO Box 20207
Counsel to TN Dept of Revenue                        TN Dept of Revenue                          Nashville TN 37202‐0207                                                   AGBankDelaware@ag.tn.gov         Email
                                                                                                 Office of Reorganization
                                                                                                 950 East Paces Ferry Road, N.E.
                                                                                                 Suite 900
U.S. Securities and Exchange Commission              U.S. Securities and Exchange Commission Atlanta GA 30326‐1382                                                                                          First Class Mail
                                                                                                 Attn: John C. Tishler, Katie G. Stenberg, Tyler N. Layne                  john.tishler@wallerlaw.com
                                                                                                 511 Union Street, Suite 2700                                              katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                      Waller Lansden Dortch & Davis, LLP          Nashville TN 37219                                                        tyler.layne@wallerlaw.com        Email
                                                                                                 Attn: Susan M. Cook
                                                                                                 715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.               Warner Norcross & Judd LLP                  Midland MI 48640                                                          smcook@wnj.com                   Email
                                                                                                 Attn: Mark G. Ledwin, Esq. and Irene M. Costello, Esq.
                                                     WILSON, ELSER, MOSKOWITZ, EDELMAN & 1133 Westchester Avenue                                                           mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation                 DICKER LLP                                  White Plains NY 10604                                                     irene.costello@wilsonelser.com   Email
                                                                                                 Attn: James M. Sullivan
                                                                                                 156 West 56th Street
Counsel to Young Technology Inc.                     WINDELS MARX LANE & MITTENDORF, LLP New York NY 10019                                                                 jsullivan@windelsmarx.com        Email
                                                                                                 Attn: Matthew P. Ward, Morgan L. Patterson
                                                                                                 1313 North Market Street, Suite 1200                                      matthew.ward@wbd‐us.com
Counsel to Cortland Capital Market Services LLC      Womble Bond Dickinson (US) LLP              Wilmington DE 19801                                                       morgan.patterson@wbd‐us.com      Email
                                                                                                 Attn: Michael R. Nestor, Robert S. Brady, and Joseph M. Barry
Counsel to the agent under the Debtors’                                                          Rodney Square                                                             mnestor@ycst.com
prepetition secured credit agreement, Attorneys                                                  1000 North King Street                                                    RBrady@ycst.com
for the Zohar Debtors                                Young Conaway Stargatt & Taylor, LLP        Wilmington DE 19801                                                       JBarry@ycst.com                  Email




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                      Page 5 of 5
Case 19-12378-KBO   Doc 1116   Filed 06/10/20   Page 9 of 20




                       Exhibit B
                                         Case 19-12378-KBO      Doc 1116       Filed 06/10/20    Page 10 of 20

                                                                      Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                               NAME                                             EMAIL
                           A.J. Webb on behalf of Creditor Toyota
                           Motor Engineering & Manufacturing North        awebb@fbtlaw.com;
                           America, Inc.                                  awebb@ecf.courtdrive.com
                           Adam D. Bruski on behalf of Creditor
                           Lucerne International, Inc.                    abruski@lambertleser.com
                           Adam Hiller on behalf of Creditor G/S
                           Leasing, Inc.                                  ahiller@adamhillerlaw.com
                           Alexa J. Kranzley on behalf of Interested
                           Party FCA US LLC                               kranzleya@sullcrom.com
                           Amish R. Doshi on behalf of Creditor Oracle
                           America, Inc.                                  amish@doshilegal.com
                           Amy D. Brown on behalf of Creditor Nissan
                           Motor Acceptance Corporation                   abrown@gsbblaw.com
                           CARL T TULLSON on behalf of Creditor Ark II
                           CLO 2001‐1 Ltd.                                Christopher.heaney@skadden.com
                           CARL T TULLSON on behalf of Creditor Dura
                           Automotive Angels, LLC                         Christopher.heaney@skadden.com
                           CARL T TULLSON on behalf of Creditor
                           Patriarch Partners Agency Services, LLC        Christopher.heaney@skadden.com
                           Carl Tullson on behalf of Creditor Dura        carl.tullson@skadden.com;
                           Buyer, LLC                                     Christopher.heaney@skadden.com
                                                                          carl.tullson@skadden.com;
                           Carl Tullson on behalf of Creditor Lynn Tilton Christopher.heaney@skadden.com

                           Carl Tullson on behalf of Creditor Patriarch   carl.tullson@skadden.com;
                           Partners Management Group, LLC                 Christopher.heaney@skadden.com
                           Carl Tullson on behalf of Creditor Patriarch   carl.tullson@skadden.com;
                           Partners, LLC                                  Christopher.heaney@skadden.com


In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                Page 1 of 7
                                         Case 19-12378-KBO     Doc 1116       Filed 06/10/20    Page 11 of 20

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                             EMAIL

                           Charles S. Stahl, Jr. on behalf of Creditor
                           Toyota Industries Commercial Finance, Inc.
                           (f/k/a Toyota Motor Credit Corporation)       cstahl@smbtrials.com

                           Christopher Dean Loizides on behalf of
                           Creditor Dassault Systemes Americas Corp. loizides@loizides.com
                                                                       cbelmonte@ssbb.com;
                           Christopher R. Belmonte on behalf of        pbosswick@ssbb.com;
                           Interested Party Moody's Investors Service, managingclerk@ssbb.com;
                           Inc.                                        asnow@ssbb.com

                           Daniel N. Brogan on behalf of Debtor Dura
                           Automotive Systems Cable Operations, LLC      dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Automotive Systems, LLC                       dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Fremont LLC                                   dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           G.P.                                          dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Mexico Holdings, LLC                          dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Operating, LLC                                dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor NAMP,
                           LLC                                           dbrogan@bayardlaw.com




In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 2 of 7
                                         Case 19-12378-KBO     Doc 1116       Filed 06/10/20   Page 12 of 20

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                           EMAIL
                                                                         dabbott@mnat.com;
                                                                         meghan‐leyh‐4080@ecf.pacerpro.com;
                           Derek C. Abbott on behalf of Interested       emily‐malafronti‐2874@ecf.pacerpro.com;
                           Party Dura Automotive OEM Customer            glenn‐reimann‐6767@ecf.pacerpro.com;
                           Group                                         derek‐abbott‐1155@ecf.pacerpro.com
                           Drew McGehrin on behalf of Creditor Chubb
                           Companies                                 dsmcgehrin@duanemorris.com
                           Erin R Fay on behalf of Debtor Dura       efay@bayardlaw.com;
                           Automotive Systems, LLC                   lmorton@bayardlaw.com

                           Faheem A. Mahmooth on behalf of Creditor
                           Pension Benefit Guaranty Corporation          mahmooth.faheem@pbgc.gov; efile@pbgc.gov
                           Garvan F. McDaniel on behalf of Creditor      gfmcdaniel@dkhogan.com;
                           Express Scripts, Inc.                         gdurstein@dkhogan.com
                           Gregory Joseph Flasser on behalf of Debtor
                           Dura Automotive Systems, LLC                  gflasser@bayardlaw.com
                                                                         jaffeh@pepperlaw.com;
                                                                         jaffeh@ecf.inforuptcy.com;
                           Henry Jon Jaffe on behalf of Interested Party wlbank@ecf.inforuptcy.com;
                           C.H. Robinson Worldwide, Inc.                 molitorm@pepperlaw.com
                           James E. Huggett on behalf of Creditor        jhuggett@margolisedelstein.com;
                           Oracle America, Inc.                          tyeager@margolisedelstein.com
                           Janet Z. Charlton on behalf of Creditor       de‐ecfmail@mwc‐law.com;
                           Dajaco Industries Inc.                        de‐ecfmail@ecf.inforuptcy.com
                           Jennifer R. Hoover on behalf of Creditor
                           Committee Official Committee of Unsecured jhoover@beneschlaw.com;
                           Creditors                                     debankruptcy@beneschlaw.com



In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 3 of 7
                                         Case 19-12378-KBO      Doc 1116       Filed 06/10/20     Page 13 of 20

                                                                      Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                                NAME                                      EMAIL
                           John C Gentile on behalf of Creditor
                           Committee Official Committee of Unsecured jgentile@beneschlaw.com;
                           Creditors                                  debankruptcy@beneschlaw.com
                                                                      schannej@pepperlaw.com;
                                                                      wlbank@pepperlaw.com;
                                                                      smithda@pepperlaw.com;
                                                                      schannej@ecf.inforuptcy.com;
                           John Henry Schanne, II on behalf of        wlbank@ecf.inforuptcy.com;
                           Interested Party Pilkington North America, molitorm@pepperlaw.com;
                           Inc.                                       hardinp@pepperlaw.com
                           Jordan E Sazant on behalf of Interested
                           Party Zohar II 2005‐1, Limited             bankfilings@ycst.com
                           Jordan E Sazant on behalf of Interested
                           Party Zohar III, Limited                   bankfilings@ycst.com

                           Joseph Corrigan on behalf of Creditor Iron
                           Mountain Information Management, LLC            Bankruptcy2@ironmountain.com
                           Joseph M. Barry on behalf of Creditor Zohar
                           Debtors                                         bankfilings@ycst.com
                           Joseph M. Barry on behalf of Interested
                           Party Zohar II 2005‐1, Limited                  bankfilings@ycst.com
                           Joseph M. Barry on behalf of Interested
                           Party Zohar III, Limited                        bankfilings@ycst.com
                           Joseph O. Larkin on behalf of Creditor Ark II   Joseph.Larkin@skadden.com;
                           CLO 2001‐1 Ltd.                                 Christopher.heaney@skadden.com
                           Joseph O. Larkin on behalf of Creditor Dura     Joseph.Larkin@skadden.com;
                           Automotive Angels, LLC                          Christopher.heaney@skadden.com
                           Joseph O. Larkin on behalf of Creditor          Joseph.Larkin@skadden.com;
                           Patriarch Partners Agency Services, LLC         Christopher.heaney@skadden.com

In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                Page 4 of 7
                                         Case 19-12378-KBO     Doc 1116       Filed 06/10/20    Page 14 of 20

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                               NAME                                            EMAIL
                           Juliet M. Sarkessian on behalf of U.S.
                           Trustee US TRUSTEE                            juliet.m.sarkessian@usdoj.gov
                           Justin Cory Falgowski on behalf of Creditor
                           Mercedes‐Benz AG                              jfalgowski@burr.com

                           Justin Cory Falgowski on behalf of Creditor
                           Mercedes‐Benz U.S. International, Inc.        jfalgowski@burr.com
                           Justin N. Kattan on behalf of Creditor
                           Committee Official Committee of Unsecured     justin.kattan@dentons.com;
                           Creditors                                     docketny@dentons.com
                           Kaitlin R. Walsh on behalf of Creditor
                           Dassault Systemes Americas Corp.              krwalsh@mintz.com

                           Kay Standridge Kress on behalf of Interested
                           Party Pilkington North America, Inc.         kressk@pepperlaw.com
                           Kevin M. Capuzzi on behalf of Creditor
                           Committee Official Committee of Unsecured kcapuzzi@beneschlaw.com;
                           Creditors                                    debankruptcy@beneschlaw.com
                                                                        brown@lrclaw.com;
                           Kimberly A. Brown on behalf of Creditor      ramirez@lrclaw.com;
                           Toyota Motor Engineering & Manufacturing dellose@lrclaw.com;
                           North America, Inc.                          snyder@lrclaw.com
                           Laura L. McCloud on behalf of Creditor TN
                           Dept of Revenue                              agbankdelaware@ag.tn.gov
                           Lori A. Butler on behalf of Creditor Pension
                           Benefit Guaranty Corporation                 butler.lori@pbgc.gov; efile@pbgc.gov
                           Mai Lan Rodgers on behalf of Creditor        rodgers.mailan@pbgc.gov;
                           Pension Benefit Guaranty Corporation         efile@pbgc.gov


In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 5 of 7
                                         Case 19-12378-KBO     Doc 1116       Filed 06/10/20    Page 15 of 20

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                             EMAIL
                           Mark G. Ledwin on behalf of Creditor
                           Bombardier Transportation                     mark.ledwin@wilsonelser.com
                           Mark Iver Duedall on behalf of Creditor       mark.duedall@bryancave.com;
                           Randstad General Partners (US), LLC           Deborah.field@bclplaw.com
                           Mark L. Desgrosseilliers on behalf of         desgross@chipmanbrown.com;
                           Interested Party Adient PLC                   dero@chipmanbrown.com
                           Mark T Hurford on behalf of Creditor
                           Eastern Sintered Alloys, Inc                  mhurford@camlev.com
                           Mark T Hurford on behalf of Creditor Wald,
                           LLC                                           mhurford@camlev.com
                           Matthew E. Wilkins on behalf of Creditor      wilkins@bwst‐law.com;
                           Kenwal Steel Corp.                            marbury@bwst‐law.com

                           Matthew E. Wilkins on behalf of Creditor      wilkins@bwst‐law.com;
                           Nexteer Automotive Corporation                marbury@bwst‐law.com
                           Matthew P. Ward on behalf of Interested
                           Party Cortland Capital Market Services LLC,  matthew.ward@wbd‐us.com; Heidi.sasso@wbd‐
                           as Agent                                     us.com;chris.lewis@wbd‐us.com
                                                                        morgan.patterson@wbd‐us.com;
                           Morgan L. Patterson on behalf of Creditor Heidi.sasso@wbd‐us.com;
                           DIP Lenders                                  chris.lewis@wbd‐us.com
                           Morgan L. Patterson on behalf of Interested morgan.patterson@wbd‐us.com;
                           Party Cortland Capital Market Services LLC, Heidi.sasso@wbd‐us.com;
                           as Agent                                     chris.lewis@wbd‐us.com
                           Reliable Companies                           gmatthews@reliable‐co.com
                           Richardo I. Kilpatrick on behalf of Creditor
                           Dajaco Industries Inc.                       rkilpatrick@kaalaw.com



In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 6 of 7
                                         Case 19-12378-KBO      Doc 1116        Filed 06/10/20   Page 16 of 20

                                                                        Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                              NAME                                            EMAIL
                                                                           rgold@fbtlaw.com;
                                                                           awebb@fbtlaw.com;
                           Ronald E Gold on behalf of Creditor Ark II      eseverini@fbtlaw.com;
                           CLO 2001‐1 Ltd.                                 bparker@fbtlaw.com
                                                                           rgold@fbtlaw.com;
                                                                           awebb@fbtlaw.com;
                           Ronald E Gold on behalf of Creditor             eseverini@fbtlaw.com;
                           Patriarch Partners Agency Services, LLC         bparker@fbtlaw.com
                           Sam J. Alberts on behalf of Creditor
                           Committee Official Committee of Unsecured       sam.alberts@dentons.com;
                           Creditors                                       docket.general.lit.wdc@dentons.com
                           Shawn M. Christianson on behalf of Creditor     schristianson@buchalter.com;
                           Oracle America, Inc.                            cmcintire@buchalter.com
                           Sophie E. Macon on behalf of Debtor Dura        smacon@bayardlaw.com;
                           Automotive Systems, LLC                         ryan‐besaw‐6605@ecf.pacerpro.com
                           Steven A. Ginther on behalf of Creditor
                           Missouri Department of Revenue                  deecf@dor.mo.gov
                           Susan M. Cook on behalf of Creditor
                           Lucerne International, Inc.                     smcook@wnj.com
                           Sven Thure Nylen, IV on behalf of Creditor
                           Committee Official Committee of Unsecured       snylen@beneschlaw.com;
                           Creditors                                       dblanton@beneschlaw.com
                           William A. Hazeltine on behalf of Creditor
                           Lucerne International, Inc.                     Bankruptcy001@sha‐llc.com
                           William F. Taylor, Jr., Jr. on behalf of
                           Creditor Constellation NewEnergy Gas            bankruptcydel@mccarter.com;
                           Division, LLC                                   bankruptcydel@mccarter.com
                           William F. Taylor, Jr., Jr. on behalf of        bankruptcydel@mccarter.com;
                           Creditor Constellation NewEnergy, Inc.          bankruptcydel@mccarter.com

In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                 Page 7 of 7
Case 19-12378-KBO   Doc 1116   Filed 06/10/20   Page 17 of 20




                        Exhibit C
                                                              Case 19-12378-KBO                   Doc 1116            Filed 06/10/20              Page 18 of 20
                                                                                                           Exhibit C
                                                                                                    First Omnibus Service List
                                                                                                    Served via overnight mail

MMLID                            Name                                        Address1                       Address2                   Address3            Address4              City        State Postal Code   Country
8812901 Aaron Inc.                                         33674 KELLY ROAD                                                                                              CLINTON TOWNSHIP   MI     48035
                                                           c/o Bankruptcy Claims Administrative    100 Union Avenue, Suite
8869743   Aaron Inc.                                       Services, LLC                           240                                                                   Cresskill          NJ     07626
CC_003    Air Charter Service Inc.                         1055 RXR Plaza                                                                                                Uniondale          NY     11556
8813080   AIR PRODUCTS & CHEMICALS                         7201 Hamilton Blvd.                                                                                           Allentown          PA     18195
8813082   ALABAMA ELECTRIC MOTOR SERV.                     1714 WALL STREET                                                                                              SHEFFIELD          AL     35660
CC_004    ALLIED ELECTRONICS                               7151 Jack Newell Blvd. S.                                                                                     Fort Worth         TX     76118
8812873   ALPHA XL MOLD & TOOL                             601 Melba Carter                                                                                              Mission            TX     78572
8813074   AMG FORWARDING CORPORATION D                     1474 W Price Rd                                                                                               Brownsville        TX     78520
CC_005    APEX INTERGRATED SOLUTIONS                       550 State Rd.                                                                                                 Bensalem           PA     19020
CC_006    Applied Industrial Tech                          6090 GRAND HAVEN RD                                                                                           NORTON SHORES      MI     49441‐6014
CC_007    ARAMARK UNIFORM SERVICES                         Hawley Troxell Ennis & Hawley LLp       c/o Sheila R. Schwager        P.O. Box 1617                           Boise              ID     83701
8778837   Arcbest                                          8401 McClure Drive                                                                                            Fort Smith         AR     72916
CC_008    Arkansas Best Frt                                P.O. Box 10048                                                                                                Fort Smith         AR     72917
8812324   ASSOCIATED ENVIRONMENTAL SYS                     8 Post Office Square                                                                                          Acton              MA     01720
8812703   AUTOMOTIVE QUALITY & LOGISTICS                   14744 JIB STREET                                                                                              PLYMOUTH           MI     48170
8526769   AVM Industries                                   HWY 76 EAST                                                                                                   MARION             SC     29571
8812693   Avnet Electronics Marketing                      60 S.MCKEMY                                                                                                   CHANDLER           AZ     85226
8812316   BLU PERSPECTIVE LLC                              7900 Logistic Dr D                                                                                            Zeeland            MI     49464
CC_009    BlueStone Holdings Group                         220 N Smith St                                                                                                Palatine           IL     60067
8812316   Bombardier Transportation Canada Inc             800, boulevard René‐Lévesque                                                                                  West Montréal      QC     H3B 1Y8    Canada
          Bradford Capital Holdings, LP as Transferee of
          Rowland Safety & Supply, Inc & So Clean
9236393   Janitorial Service LLC                           c/o Bradford Capital Management, LLC    Attn: Brian Brager            PO Box 4353                             Clifton            NJ     07012
8813097   BRONSON & BRATTON INC.                           220 Shore Drive                                                                                               Burr Ridge         IL     60527
8869179   C.H. Robinson Worldwide Inc                      14701 Charlson Road                                                                                           Eden Prairie       MN     55347
CC_010    CalmCar, Inc.                                    34505 West Twelve Mile Rd                                                                                     Farmington Hills   MI     48331
8868134   Carlex Glass America, LLC                        Bass, Berry & Sims PLC                  c/o Paul G. Jennings          150 Third Ave. S.     Suite 2800        Nashville          TN     37201
                                                                                                                                 2000 McDonald Rd.,
8869745 CAT‐I Manufacturing, Inc.                          Scott Richmond, Esq.                    Ariano, Hardy, Ritt et al     Ste. 200                                South Elgin        IL     60177
                                                                                                                                 41000 Woodward
8840561 Chongqing Hoosen Technology                        c/o Max J. Newman                       Butzel Long                   Ave.                  Stoneridge West   Bloomfield Hills   MI     48304
CC_011 Cintas First Aid & Safety                           6800 Cintas Boulevard                                                                                         Cincinnati         OH     45262
8813041 COMPLETE PROTOTYPE SERVICES                        44783 Morley Drive                                                                                            Clinton Township   MI     48036
                                                                                                                                 One Indiana Square,
8869527   Connor Corporation                               Krieg DeVault LLP                       Kay Dee Baird, Esq            Suite 2800                              Indianapolis       IN     46204
8813045   CREATIVE EXTRUDED PRODUCTS                       1414 COMMERCE PARK DR                                                                                         TIPP CITY          OH     45371
8869371   CresstekLLC                                      321 W Big Beaver RD                     Suite 116                                                             Troy               MI     48325
8812738   DATABASICS, INC.                                 12700 SUNRISE VALLEY DR STE 102                                                                               RESTON             VA     20191‐5806
8825145   Dataspeed Inc.                                   2736 Research Dr.                                                                                             Rochester Hills    MI     48309
8746854   DELL MARKETING L.P.                              Dell, Inc.                              One Dell Way, RR1, MS 52                                              Round Rock         TX     78682
8538557   Designetics, Inc.                                1624 S. Eber Road                                                                                             Holland            OH     43528
CC_012    ELEMENT MATERIALS TECHNOLOGY                     10 Lower Grosvenor Place                                                                                      London                    SW1W 0EN
8812304   ENGEL Machinery Inc                              3740 Board Road                                                                                               York               PA     17406
CC_013    Evers Construction Co., Inc.                     1014 N. Locust Ave.                                                                                           Lawrenceburg       TN     38464
8866104   Fastenal Company                                 2001 Theurer Blvd.                                                                                            Winona             MN     55987
CC_014    FedEx Freight                                    1715 Aaron Brenner Drive                                                                                      Memphis            TN     38120


          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                           Page 1 of 3
                                                               Case 19-12378-KBO                       Doc 1116           Filed 06/10/20               Page 19 of 20
                                                                                                                Exhibit C
                                                                                                         First Omnibus Service List
                                                                                                         Served via overnight mail

MMLID                           Name                                         Address1                            Address2                   Address3            Address4                City     State   Postal Code     Country
8613166   Flanders Electric Motor Servie                    8101 Baumgart Road                                                                                                Evansville       IN        47725
CC_015    Focal Point Launch Support, Inc. / Hain Capital   P.O. Box 88                                                                                                       Eastwood         KY        40018
8842606   Fulcrum Rigging, Inc.                             8803 Tulip Rd                                                                                                     Plymouth         IN        46563
CC_016    Industrial Contractos Inc                         701 Channel Drive                                                                                                 Bismarck         ND        58501
8629456   International Paper                               1740 International Dr                                                                                             Memphis          TN        38197
8812690   KELLER USA INC                                    2168 Carolina Place Dr.                                                                                           Fort Mill        SC        29708
CC_017    KEYENCE CORP OF AMERICA                           500 Park Boulevard                                                                                                Itasca           IL        60143
                                                            c/o Skadden, Arps, Slate, Meagher & Flom
CC_030 Lynn Tilton                                          LLP                                         Carl T. Tullson               One Rodney Square,    920 N. King Street Wilmington      DE        19899‐0636
                                                                                                                                      155 North Upper
                                                            c/o Skadden, Arps, Slate, Meagher & Flom    Ron E. Meisler, Albert L.     Wacker Drive, Suite
CC_031  Lynn Tilton                                         LLP                                         Hogan III                     2700                                    Chicago          IL        60606
8743817 Manpower, Inc                                       100 Manpower Place                                                                                                Milwaukee        WI        53212
CC_018  Millennium Machinery, Inc.                          120 Northern Drive                                                                                                Rochester        NY        14623
8778900 Motion Industries, Inc.                             P.O. Box 1477                                                                                                     Birmingham       AL        35201
8558315 MSC Industrial Supply Company                       75 Maxess Road                                                                                                    Melville         NY        11747
8812976 Nashville Tempered Glass                            1860 AIR LINE DRIVE                                                                                               NASHVILLE        TN        37210
8746004 Nolan Transportation                                365 Northridge Rd                                                                                                 Atlanta          GA        30350
CC_019  Nordson Corporation                                 28601 Clemens Rd                                                                                                  Westlake         OH        44145
8812465 Odette International                                71 Great Peter Street                                                                                             London                     SW1P 2BN      Great Britain
8812467 OMNI QUALITY ASSURANCE, LLC                         5424 Grand River Ave                                                                                              Howell           MI        48843
8812469 ORBIS                                               1055 Corporate Center Drive                                                                                       Oconomowoc       WI        53066
8554489 Paragon Tempered Glass                              1830 Terminal Rd                                                                                                  Niles            MI        49120
        Paragon Tempered Glass LLC f/k/a Tem‐Pace           c/o Bankruptcy Claims Administrative        100 Union Avenue, Suite
8891229 LLC and Spec‐Temp LLC                               Services, LLC                               240                                                                   Cresskill        NJ        07626
                                                            c/o Skadden, Arps, Slate, Meagher & Flom
CC_032 Patriarch Management Group, LLC                      LLP                                         Carl T. Tullson               One Rodney Square,    920 N. King Street Wilmington      DE        19899‐0636
                                                                                                                                      155 North Upper
                                                            c/o Skadden, Arps, Slate, Meagher & Flom    Ron E. Meisler, Albert L.     Wacker Drive, Suite
CC_033    Patriarch Management Group, LLC                   LLP                                         Hogan III                     2700                                    Chicago          IL        60606
8812960   Paul Mueller Packaging Solutions L.P.             8920B Transport Lane                                                                                              Ooltewah         TN        37363
8921171   Pilkington North America Inc                      811 Madison Ave                                                                                                   Toledo           OH        43604
8518106   PixelNext Inc                                     9111 Cross Park Dr                                                                                                Knoxville        TN        37923
CC_020    Precision International Inc                       14 Todd Court Extension                                                                                           Yaphank          NY        11980
8912984   Preferred Precision Group, LLC                    1310 Comer Ave                                                                                                    Pell City        AL        35125
8812445   PROXEMICS CONSULTING                              10880 Arbour Dr                                                                                                   Brighton         MI        48114
8812770   QUALITY AIR HEATING & COOLIN                      3395 Kraft Ave SE                                                                                                 Grand Rapids     MI        49512
8868876   RESEARCH SOLUTIONS GROUP, INC.                    100 Tony Holmes Drive                                                                                             Pelham           AL        35124
CC_021    Same Day Delivery Inc                             2403 Second Ave                                                                                                   New York         NY        10035
8839982   Schneider National Inc                            3101 South Packerland Drive                                                                                       Green Bay        WI        54313
8813110   SHALTZ AUTOMATION INC                             5190 Exchange Drive                                                                                               Flint            MI        48507
CC_022    Specialty Product Technologies                    2100 West Broad Street                                                                                            Elizabethtown    NC        28337
8812667   STRATOSPHERE QUALITY, INC                         12024 Exit Five Parkway                                                                                           Fishers          IN        46037
8539232   Structural Images LLC                             47151 Cartier Ct                                                                                                  Wixom            MI        48393
CC_023    TECHNICAL MAINTENANCE INC                         35111 US Hwy 19 North                                                                                             Palm Harbor      FL        34684
8812397   The EMC Shop                                      7401 Galilee Rd.                                                                                                  Roseville        CA        95678
8866586   Total Quality Logistids                           4289 Ivy Pointe Blvd                                                                                              Cincinnati       OH        45245


          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                                Page 2 of 3
                                                           Case 19-12378-KBO                   Doc 1116          Filed 06/10/20         Page 20 of 20
                                                                                                       Exhibit C
                                                                                                First Omnibus Service List
                                                                                                Served via overnight mail

MMLID                          Name                                      Address1                       Address2             Address3         Address4             City      State   Postal Code     Country
8918013   TRIGO Quality Soultions US Inc.               50459 CENTRAL INDUSTRIAL DR                                                                      SHELBY TOWNSHIP   MI        48315
CC_024    TYCO INTEGRATED SECURITY                      PO BOX 371967                                                                                    PITTSBURGH        PA        15250‐7967
8537206   Uline                                         2200 S LAKESIDE DRIVE                                                                            WAUKEGAN          IL        60085
8812366   Unipro Chemical Management Services Inc.      900 E Main St C                                                                                  Middleville       MI        49333
8812366   UNI‐PRO LUBRICANTS CMS, INC.                  985 Grand Rapids St                                                                              Middleville       MI        49333
                                                        c/o Bankruptcy Claims Administrative    100 Union Avenue, Suite
8869594   Universal Polymer & Rubber Ltd.               Services, LLC                           240                                                      Cresskill         NJ        07626
CC_025    USF Holland                                   700 S. Waverly Rd.                                                                               Holland           MI        49423
8812846   VALLEY TOOL & DIE STAMPINGS, INC.             6408 WEST US 24                                                                                  LOGANSPORT        IN        46947
CC_026    VEND‐TEK QUALITY SERVICES LLC                 446 Northwest Business Park Lane                                                                 Riverside         MO        64150
8538211   Vibro Industries, Inc.                        P.O. Box 209                                                                                     Port Royal        PA        17082
                                                                                                                                                         MATAMOROS,
8812402 VLM EMBALAJES S DE RL MI                        CARRETERA A CD. VICTORIA K.M                                                                     TAMAULIPAS                  87300         MEXICO
CC_027 VLS‐Armor, LLC                                   19500 HWY 249                                                                                    Houston           TX        77070
8812355 VOK PRECISION TECHNOLOGY CO                     SECOND FLOOR D BUILDING                 NO 2 INDUSTRAIL ZONE                                     BAOAN DISTRICT              518104        CHINA
                                                                                                WANGZHUANG
8812908   Wuxi Guangshuo Precision Mac                  13&NO.14 FACTORY BUILDING               INDUSTRIAL PARK                                          WUXI                        214000        CHINA
CC_028    XPO Logistics                                 Five American Lane                                                                               Greenwich         CT        06831
CC_029    YRC                                           10990 Roe Avenue                                                                                 Overland Park     KS        66211
8812897   Zeledyne LLC                                  7200 W CENTENNIAL BLVD.                                                                          NASHVILLE         TN        37209




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19‐12378 (KBO)                                                                       Page 3 of 3
